Citation Nr: 1819644	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  09-08 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to July 11, 2011 and a rating in excess of 20 percent thereafter, excluding the period of September 30, 2010 to November 30, 2010 for a low back disability. 

2.  Entitlement to service connection for right knee degenerative joint disease (right knee disability).

3.  Entitlement to service connection for degenerative changes of the right hip, including as secondary to right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a left hip disability.

6.  Entitlement to a total disability rating based on individual unemployability



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from November 1995 to February 2001.

These matters come before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified a hearing before a Veterans Law Judge (VLJ) in November 2014 and a copy of the transcript is of record.  The VLJ who held the hearing is no longer employed by the Board.  The law requires that the VLJ who conducted the hearing participate in making the final determination of the claims.  38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  By a December 2017 letter, the Veteran was given an opportunity to request another hearing.  The Veteran responded that he did not want another Board hearing.

In January 2015, the Board remanded the issue of service connection for a neck disability.  The Board notes the RO granted service connection for the Veteran's cervical spine disability in a September 2017 rating decision.  Although the Veteran's representative has interpreted the initial rating assigned to be on appeal, a Notice of Disagreement has not been submitted on the standardized form provided by VA for the purposes of appealing a decision in cases where such a form is provided.  See 38 C.F.R. § 20.201 (from March 24, 2015); see also 79 Fed. Reg. 57698; VA Form 21-0958, "NOTICE OF DISAGREEMENT."  In October 2017 correspondence accompanying the September 2017 rating decision, the RO provided a VA Form 21-0958 and stated that it must be completed and returned to initiate an appeal.  He has not returned a completed form with respect to the rating assigned in the September 2017 rating decision.  Thus, the issue of whether a higher initial rating is warranted for a neck disability is not in appellate status.  

Additionally, the Board notes the Veteran's representative submitted a brief in October 2017 that listed the issues of entitlement to an increased rating for depression and increased rating for allergies as on appeal and that a Supplemental Statement of the Case was issued with respect to these issues in October 2017.  However, the Board notes these issues are not properly before the Board as there has been nothing received within 1 year of the rating decisions, May 2013 for depression and January 2013 for allergies, that can be perceived as a Notice of Disagreement. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 11 2011, the Veteran's forward flexion of the thoracolumbar spine was at worst 70 degrees.

2.  From July 11 2011, the Veteran's forward flexion of the thoracolumbar spine was at worst 60 degrees.

3.  The Veteran's right knee disability preexisted entry to service and increased in severity during service, and the evidence of record shows the Veteran's current disability was aggravated by service. 

4.  The Veteran's right hip disability preexisted entry to service and increased in severity during service, and the evidence of record shows the Veteran's current disability was aggravated by service.  

5.  The preponderance of evidence reflects that the Veteran's left knee disability was caused by or aggravated by a service-connected disability.  

6.  The preponderance of evidence reflects that the Veteran's left hip disability was caused by or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for the Veteran's low back disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010, Diagnostic Code 5237 (2017).

2.  From July 11, 2011, the criteria for an evaluation in excess of 20 percent for the Veteran's low back disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010, Diagnostic Code 5237 (2017).

3.  The Veteran's preexisting right knee disability was aggravated by service.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).

4.  The Veteran's preexisting right hip disability was aggravated by service.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).

5.  The Veteran's left knee disability was proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017). 

6.  The Veteran's left hip disability was proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the Veteran's low back disability, neither the Veteran nor his representative have raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I.  Increased Ratings

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Given the nature of the present claim for a higher rating in the initial evaluation, the Board considers all the evidence of severity since the effective date of the award of service connection in November 2006.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, the Board notes when determining the present claim for increased rating the period from September 30, 2010 to November 30, 2010 will be excluded.  The Veteran's disability was rated at 100 percent during that time period to compensate for his resected synovial cyst.  Separate ratings may be assigned for separate periods of time based on the facts found; this practice is known as staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the board must determine if the evidence is credible.  Third, the Board must weigh the probative value of evidence in light of the entirety of the record.

The Veteran's low back disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, under which a 10 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a (2017).  

A 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine, and 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine.  Id. 

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  Id. at Plate V. 

The criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  Id. at Note (1).  

Intervertebral Disc Syndrome (IVDS) can be evaluated under Diagnostic Code 5243, which provides the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2017).  An incapacitating episode is a period of acute signs and symptoms due to Intervertebral Disc Syndrome that requires bed rest and prescribed by a physician and treatment by a physician.  Id.  The Veteran does not have IVDS.  Further, there is no medical or lay evidence of record indicating the Veteran has ever had an incapacitating episode due to his low back disability as defined by VA regulations.  Therefore, the Formula for Rating Intervertebral Disc Syndrome does not apply.  

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2017); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Initial Rating in Excess of 10 percent prior to July 11, 2011

The Veteran received a VA examination in August 2007.  The Veteran's range of motion was as follows:  forward flexion to 70 degrees, right lateral flexion to 20 degrees, left lateral flexion to 30 degrees, left lateral rotation to 30 degrees, right lateral rotation to 20 degrees, and extension to 25 degrees.  With forward flexion and right and left lateral rotation the Veteran felt pain in his lower back.  Following repetitive testing the Veteran did not experience increase in pain or a decrease in his range of motion.  The Veteran did not have fatigue, impaired endurance, weakness, or change in passive or active range of motion during repetitive testing.  Additionally, the Veteran did not experience additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination, instability, or acute flares.  The Veteran did not use any assistive devices.  His straight leg test was negative bilaterally.  

The Board finds a 10 percent rating is warranted.  The Veteran's forward flexion, at 70 degrees, was between 60 and 85 degrees.  A 20 percent rating is not warranted as the Veteran's forward flexion was not less than 60 degrees and his combined range of motion was greater than 120 degrees.  Therefore, the Veteran's range of motion is best contemplated by the 10 percent rating.  

The Board has considered the Veteran's report of low back pain and functional loss. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Nevertheless, neither the lay nor clinical evidence demonstrated painful motion that functionally limited the Veteran's range of motion beyond that contemplated by the current evaluation.  See 38 C.F.R. § 4.59.  The Board recognizes that the record establishes the presence of pain upon use.  However, the current evaluation further contemplates the minimum compensable evaluation under 38 C.F.R. § 4.59 when limitation of motion is noncompensable but affected by painful motion.  The DeLuca provisions do not require the assignment of a higher schedular disability rating where the functional limitation due to pain does not result in limitation of motion sufficient to meet the requirements of the next higher disability rating.  Thompson v. McDonald, 815 F.3d 781, 785-86 (Fed. Cir. 2016).

From July 2011 Rating in Excess of 20 percent, excluding the period of September 30, 2010 to November 30, 2010

The Veteran's next VA examination was in July 2011.  The Veteran experienced 7 out of 10 pain on a daily basis marked by stiffness, fatigue, and decreased endurance.  The Veteran needed help picking items off the floor and putting on shoes and socks.  The Veteran experienced flare-ups of pain 3 times a week that was treated with ice, heat, pain medication, and rest directed by his physical therapist for 1 to 2 hours.  The Veteran's range of motion was a follows: forward flexion to 60 degrees, with pain at 45 degrees; extension to 10 degrees, with pain at 10 degrees; left lateral flexion to 35 degrees; right lateral flexion to 20 degrees, with pain at 20 degrees; left lateral rotation to 30 degrees; and right lateral rotation to 20 degrees, with pain at 15 degrees.  The Veteran had no muscle atrophy and no change in active or passive range of motion.  The Veteran also did not experience additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination, or instability.  The Veteran still did not use any assistive devices. 

In January 2013, the Veteran received another VA examination.  His range of motion was as follows: forward flexion to 90 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  The Veteran did not experience any objective painful motion during testing.  The Veteran was able to perform repetitive use testing and there was no change in range of motion.  There was no functional loss or functional impairment, and the Veteran did not experience guarding, muscle spasms, or muscle atrophy.  The Veteran did not have IVDS but did use a brace regularly, though the VA examiner noted the brace was more for his knee disability. 

The Veteran's most recent VA examination was in August 2016.  The VA examiner noted that after his synovial cyst resection in 2010 the Veteran stopped having flare-up pain for a few years.  The Veteran's range of motion was as follows:  forward flexion to 65 degrees, extension to 20 degrees, right lateral flexion to 25 degrees, left lateral flexion to 25 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 25 degrees.  The Veteran experienced low back pain with forward flexion, such as when doing yard work and right lateral flexion, that caused pain in his right leg.  The pain experienced on the examination caused functional loss and pain on range of motion testing.  The Veteran did not experience pain with weight-bearing, and he had tenderness along paraspinal muscles lumbar region.  The VA examiner noted the examination was medically consistent with the Veteran's report of functional loss with repeated use over time.  After repetition, the Veteran's function ability was not significantly limited by pain, weakness, fatigability, or incoordination.  The Veteran did not provide a response for flare-ups.  The Veteran did not experience guarding or muscle spasms resulting in abnormal gait or spinal contour.  The Veteran also did not have ankylosis. 

At the November 2014 Board hearing, the Veteran testified that he could not work because of his low back disability.  The Veteran stated that if he worked during the day, he would have to take the night to recover and massage his back to help relieve the pain.  When his back pain started the Veteran had to lie down, take medication, and use heat and ice.  

The Board considers the Veteran's lay statements and medical evidence.  In considering the medical and lay evidence the Board finds the Veteran's disability is best captured by a 20 percent rating.  The Board notes the Veteran's forward flexion at his July 2011 VA examination place him at a 20 percent rating.  A higher rating is not warranted as the VA examinations from July 2011, January 2013, and August 2016 show the Veteran's forward flexion was higher than 30 degrees and that the Veteran does not have favorable ankylosis of the entire thoracolumbar spine.  

The Board must also consider the Veteran's functional loss due to pain.  See 38 C.F.R. §§ 4.40, 4.45.  The July 2011 VA examiner noted there was no additional loss in the Veteran's range of motion due to painful motion, weakness, impaired endurance, incoordination, or instability.  Similarly, the January 213 VA examiner found there was no functional loss or functional impairment.  The August 2016 VA examiner noted the Veteran experienced functional loss due to pain, but he was not functionally limited by pain, weakness, fatigability, or incoordination.  Therefore, even when considering the Veteran's flare ups and functional loss, the Board concludes the Veteran's low back disability does not equate to more than the disability picture contemplated by the 20 percent rating already assigned.  38 C.F.R. § 4.71a. 

II.  Service Connection  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 
 
The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

If a disability is noted on a Veteran's entrance examination, the Veteran cannot bring a claim for service incurrence for that disorder, but he may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In that case, the provisions of 38 U.S.C. § 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

Service connection is warranted if the preexisting disorder was aggravated by a veteran's active service.  A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306(a) (2017).  The burden is on VA to establish a lack of aggravation of the preexisting disability.  VA must show that there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306(b) (2017); see also Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  

Right Knee Disability

Here, the Board acknowledges the Veteran's right knee disability was noted on his July 1995 entrance examination.  He had broken his right femur in a motorcycle accident and had a disrupted right patellar tendon.  The Veteran complained of knee pain in 1998.  Furthermore, the record contains a buddy statement from February 2013 documenting the Veteran's multiple complaints of right knee pain and the Veteran's hesitancy to report his pain.  The Veteran also testified at his November 2014 Board hearing that had suffered knee pain in service from the physical labor of his job and the running necessary from physical training.  This is evidence that the knee disability increased in severity during service.  

The Veteran received a VA examination in August 2007.  The VA examiner noted the Veteran's prior right knee injury was noted on his entrance examination but his right knee was noted as stable.  The VA examiner opined that the Veteran's right knee was aggravated in military service.  The VA examiner noted the Veteran's 1998 x-ray showed osteoarthritis, subluxation, and tilt with natural progression of injuries to his right knee.  The examiner concluded that on baseline entry into service he had no limitation of motion of the right knee and did not complain of pain.  Later in service, he complained of pain and x-rays were abnormal. 

In August 2016, the Veteran received a VA examination that considered his pre-service injury in addition to his work in-service as a supply worker which required frequent standing, marching, and squatting.  The VA examiner concluded there was insufficient evidence to show there was a permanent aggravation of his pre-existing injury.  The VA examiner noted after service that the Veteran worked manual labor jobs with prolonged knee in pain in 2008.  The VA examiner opined the Veteran's traumatic arthritis is a known residual following intra-articular surgery of knee and his current right knee disability more likely than not due to natural progression. 

The Board finds the medical evidence presents conflicting views.  The August 2007 VA examiner concluded the Veteran's right knee was aggravated by service; however, the August 2016 VA examiner concluded the Veteran's condition could be due to his knee surgery.  The burden is on VA to show that there is clear and unmistakable evidence that the increase in disability in service was due to the natural progression of the disease.  In this case, the presence of a persuasive favorable opinion means that there is no clear and unmistakable evidence that the aggravation was due to the natural progress of the disease.  Consequently, the Board finds service connection for a right knee disability based on aggravation is warranted. 

Right Hip Disability

Similar to the Veteran's right knee injury, the Veteran's right hip injury was noted on his entrance examination.  The entrance examination noted the Veteran's car accident and right femur injury.  The Veteran's STRs documented the Veteran's right hip complaints in service.  In 1997 the Veteran complained that his right hip was popping and cracking when he moved and the pain shot down to his outer thigh knee and lower back.  Thus, the Board notes the Veteran's right hip disability increased in severity during service.

The August 2007 VA examiner noted the Veteran continued to have pain in his hips after service.  The VA examiner opined the Veteran's right hip injury was aggravated during service.  The VA examiner noted that the Veteran's right hip disability was at least as likely due to his pre-service injury that was aggravated in service.  The August 2016 VA examiner likewise opined that the Veteran's right hip disability was due to his pre-service right knee injury and femur fracture.  Therefore, the Board finds service connection based on aggravation for a right hip disability is warranted. 

Secondary Service Connection

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disability or injury.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(a) (2017); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

To establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).   

Left Knee Disability

The August 2007 VA examiner concluded that the Veteran's left knee disability was due to his right knee disability.  The VA examiner concluded that because of the pain in his right knee the Veteran favored that knee during ambulation, leading to changes in his body mechanics which led to his left knee conditions.  Conversely, the August 2016 VA examiner opined the Veteran's left knee condition was a congenital condition.  The VA examiner noted the Veteran's STRs were silent for any left knee complaints or treatment.  The VA examiner acknowledged the Veteran's lay statements but concluded that the Veteran's left knee disability was due to his post-service work in conjunction with his congenital lateral tilt.

Similar to the medical opinions concerning the Veteran's right knee disability, the Board finds the conflicting medical opinions on the Veteran's left knee disability as both competent and credible.  Both examiners provided adequate reasoning for their opinions.  Thus, the Board finds there is an equal amount of negative and positive evidence; as such, the evidence is in relative equipoise and under the benefit-of-the-doubt-doctrine, the benefit goes to the Veteran.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).  Therefore, the Board finds service connection for the Veteran's left knee disability is granted. 

Left Hip Disability 

The August 2007 VA examiner concluded that the Veteran's left hip disability was due to his right hip disability.  The VA examiner noted the onset of the Veteran's left hip pain began in 1998 because he favored his right hip.  The VA examiner concluded by favoring his right hip, he altered his body mechanics and abnormal gait.  The August 2016 VA examiner, however, concluded that because the Veteran's STRs were silent for complaint or treatment for his left hip the Veteran's disability was likely unrelated to service.  In coming to this conclusion, the August 2016 VA examiner also noted there was no history of trauma prior to service.  

The Board finds the August 2007 VA opinion and August 2016 VA opinion are competent and credible.  The examiner considered all the evidence in coming to their opinions.  Thus, as the evidence is in equipoise the benefit of the doubt goes to the Veteran and service connection for a left hip disability is granted.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).  


ORDER

Entitlement to an initial rating in excess of 10 percent prior to July 11, 2011 and a rating in excess of 20 percent thereafter, excluding the period of September 30, 2010 to November 30, 2010 for the Veteran's low back disability is denied. 

Service connection for right knee disability is granted.

Service connection for right hip disability is granted.

Service connection for left knee disability is granted.

Service connection for left hip disability is granted.


REMAND

The Board acknowledges the Veteran also filed a claim for TDIU.  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, it must be rated 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2017).  Currently, the Veteran's combined rating is below 70 percent, and the Veteran does not have a single disability at 60 percent.  However, the Board acknowledges in this decision the Board has granted service connection for his right knee, left knee, right hip, and left hip, and that the AOJ will implement the grant and assign initial disability ratings, which could change the adjudication of the TDIU issue.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  The RO must rate the newly service-connected disabilities to determine if these disabilities will bring the Veteran's combined rated to 70 percent, so he would meet the schedular requirements for TDIU.  For these reasons, consideration of entitlement to a TDIU will be deferred until the intertwined issues are either resolved or prepared for appellate consideration.

Accordingly, the case is REMANDED for the following action:

After the Veteran's newly granted service connection claims for a right knee disability, left knee disability, right hip disability, and left hip disability are rated, readjudicate the Veteran's claim for TDIU.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


